EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Laurence Colton on 31 May 2022.

The application has been amended as follows: 
Claim 1, line 5: “the end-face region” is changed to --an end-face region--
Claim 1, line 6, after “and at least in a part, “region” is deleted and --of a region-- is inserted
Claim 1, line 7, after “in the form of”, --a-- is inserted
Claim 1, part a) is replaced with:
 --the inner pack (11) comprises a removal opening (19) as a free opening, the removal opening (19) being produced during production of the inner pack (11);--
Claim 1, part b) second line, after “sides in”, “the” is changed to --a--, and the word “namely” is deleted
Claim 1, part c) third line “or the surface” is deleted
Claim 1, part d) is replaced with --the closure tab (20) comprises a glue-free actuating tab (24) in a region adjacent to the inner front wall (13) in the closed position; and-- 

Claim 2, line 3, “a removal opening” is changed to --the removal opening--


Claim 3, line 3:
“namely” is deleted;
after “against”, “the” is changed to --an--;
at the end of the line, “tab” is changed to --lug--

Claim 4, line 5, “, namely” is deleted
Claim 4, line 6, “in a region of the opening start” is deleted
Claim 4, lines 7-end is replaced with the following language: 
--the closure tab (20) includes a bonding zone in the form of a transverse strip (22) with a degree of bonding, then a longitudinal strip (21) with a degree of bonding stronger than the degree of bonding of the transverse strip (22), and then an anchoring strip (23) also with a degree of bonding stronger than the degree of bonding of the transverse strip (22).  --

Claim 18, line 2, “an actuating tab” is changed to --the actuating tab--
Claim 18, last line, “the free outside” is changed to --an outside--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s amendment overcomes the closest available prior art, applied in the previous office actions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLIE L IMPINK whose telephone number is (571)270-1705. The examiner can normally be reached Monday-Friday (7:30-3:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOLLIE IMPINK/Primary Examiner, Art Unit 3735                                                                                                                                                                                                        
MOLLIE LLEWELLYN IMPINK
Primary Examiner
Art Unit 3735